Citation Nr: 0307606	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-06 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of cold 
injury to the upper extremities.

3.  Entitlement to service connection for residuals of cold 
injury to the lower extremities.  

4.  Entitlement to service connection for dermatitis, to 
include skin disorder of allergic nature.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the RO has addressed the issues of 
dermatitis and allergies as separate disorders.  However, May 
2000 correspondence from the veteran's representative makes 
clear that he alleges that dermatitis and allergies are 
related, i.e., that he seeks service connection for a skin 
disorder including an allergic skin reaction.  He does not 
refer to or describe any type of respiratory allergy.  
Therefore, despite the RO's treatment of the matter, the 
Board has phrased the issue on appeal as set forth above.   


FINDINGS OF FACT

1.  The veteran has received all required notice and 
assistance with obtaining all relevant evidence necessary for 
the equitable disposition of the his appeal. 

2.  The competent and probative evidence of record does not 
show a diagnosis of PTSD or other acquired psychiatric 
disorder.  

3.  There is no competent evidence of current residual of 
cold injury from service in the upper extremities.    

4.  Current medical evidence of record demonstrates residuals 
of cold injury in service affecting the lower extremities.

5.  The record does not show a current diagnosis of the 
chronic skin disorder shown in service.  There is no 
competent evidence of a relationship between the veteran's 
currently diagnosed skin disorder and his period of active 
service or any chronic skin disorder shown in service.    

  
CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).    

2.  Service connection for residuals of cold injury to the 
upper extremities is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002). 

3.  Service connection for residuals of cold injury to the 
lower extremities is established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

4.  Service connection for dermatitis, to include skin 
disorder of allergic nature, is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the February 2000 and February 2001 rating 
decisions, October 2000 letter, and the July 2001 statement 
of the case, the RO provided the veteran with the applicable 
law and regulations and gave notice as to the evidence needed 
to substantiate his claims.  In addition, in a December 2002 
letter, the Board explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
obtain evidence needed for the appeal, and asked him to 
identify, supply, or authorize the release of any other 
evidence he wanted considered for his claim.  Accordingly, 
the Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, private 
medical records as identified and authorized by the veteran, 
VA treatment records, and reports of several medical 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran did not respond to the Board's December 
2002 letter seeking additional evidence in support of the 
appeal.  The Board notes that the veteran and his 
representative have alleged that the examinations provided 
were inadequate and requested new examinations.  However, 
review of those examination reports finds no obvious absence 
of relevant information or findings, and neither the veteran 
nor his representative have specifically identified a 
deficiency other than a general disagreement with the 
conclusions.  The Board therefore finds no basis for ordering 
additional medical examinations.  See 38 U.S.C.A. § 5103A(d).  
As there is no other allegation from the veteran, or 
indication from review of the claims folder, that relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See 
also 38 C.F.R. § 4.125 (diagnosis of a mental disorder must 
conform to the DSM-IV (Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition)).

The veteran's service document shows service in Korea during 
the Korean War era and receipt of the Combat Infantryman 
Badge.  Records of initial assessment at the Vet Center in 
October 1999 reflect the veteran's report of exposure to 
several traumatic events, though not described in detail, and 
a number of psychiatric symptoms.  The social worker noted 
that the veteran reported a history of symptoms consistent 
with PTSD.  He provided a diagnosis of PTSD secondary to war-
zone trauma, physical and health issues, and a heart attack 
in 1996.  

The veteran underwent a VA psychiatric examination in 
November 1999.  The examiner reviewed the claims folder for 
the examination.  He noted the veteran's combat exposure and 
receipt of the Combat Infantryman Badge.  The veteran's 
complaints were urinary frequency and occasional dreams and 
nightmares regarding his combat experience that occurred 
three or four times a month; there were no other or more 
specific psychiatric complaints.  Following a discussion of 
the veteran's history and mental status examination, the 
examiner concluded that the veteran had no complaints or 
mental status findings to support a diagnosis of any mental 
disorder, specifically including PTSD, under the DSM-IV.     

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In this case, the Board finds that the report of the November 
1999 VA psychiatric examination is more probative on the 
question of proper psychiatric diagnosis than the report of 
the Vet Center social worker.  The VA examination was 
completed by a Board-certified psychiatrist.  It included a 
formal mental status examination, as well as consideration of 
the veteran's combat history and his past and present social 
and psychiatric status.  The examiner specifically found that 
the veteran did not have any findings to support the 
diagnosis of mental disorder under the DSM-IV.  On the other 
hand, review of the Vet Center records reveals only 
superficial discussion of the veteran's condition without 
formal mental status examination or multi-axial diagnosis 
with consideration of DSM-IV.  When adequately explained, the 
Board is free to favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).    

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of PTSD.  If there is 
no current diagnosis, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).  

2.  Residuals of Cold Injury

The veteran alleges exposure to cold in service with 
resulting disability to the upper and lower extremities.  

The Board finds that the preponderance of the evidence is 
against service connection for residuals of cold injury to 
the upper extremities.  First, service medical records are 
negative for any reference to complaint, diagnosis, or 
treatment of cold injury.  Therefore, there is no evidence of 
chronic disorder in service or disorder initially seen in 
service for purposes of establishing service connection 
pursuant to 38 C.F.R. § 3.303(b).  Even assuming the 
incurrence of cold injury in service pursuant to 38 U.S.C.A. 
§ 1154(b), the claim must fail.  That is, despite the 
veteran's subjective complaints, private medical records and 
reports of VA examinations in November 1999 show no objective 
evidence of abnormalities of the upper extremities 
attributable to cold injury.  Absent evidence of a current 
disability related to service, the claim for service 
connection for residuals of cold injury to the upper 
extremities must be denied.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.    

On the other hand, the Board finds that the evidence does 
support service connection for residuals of cold injury to 
the lower extremities.  Although service medical records do 
not show cold injury in service, the report of the November 
1999 VA orthopedic examination reveals barely palpable pulses 
and loss of normal body hair below the knee, which the 
examiner indicated were suggestive of some degree of 
circulatory impairment.  Additional VA examination in 
November 1999 notes that the feet were cool on examination.  
The Board construes the November 1999 VA orthopedic 
examiner's statement that he did not find objective evidence 
of significant disability resulting from significant cold 
injury as pertaining more to the severity of the disability 
than an affirmative opinion against establishing service 
connected therefore.  Accordingly, service connection for 
residuals of cold injury of the lower extremities is granted.    

The Board notes that apparently not all of the veteran's 
symptoms are attributable to residuals of cold injury.  
Specifically, neurologic evaluation conduction in connection 
with the VA examinations apparently relates findings of 
neuropathy to demonstrated thyroid insufficiency, which 
itself has a number of associated symptoms.  When evaluating 
the disability, the RO will need to determine which symptoms 
are properly considered residuals of cold injury to the lower 
extremities, seeking additional medical guidance as 
necessary.     

3.  Dermatitis, to Include Skin Disorder of Allergic Nature

The veteran seeks service connection for a skin disorder.  
The report of his December 1950 pre-induction examination is 
negative for skin abnormality.  However, interval history 
recorded at the time of his actual entrance into service in 
March 1951 includes mild eczematoid skin eruptions of the 
hands and knees.  Service medical records reflect findings of 
rash on the veteran's wrists in December 1951.  There was 
subsequent spread to the forearms and legs.  The disorder was 
diagnosed as chronic eczematoid dermatitis in February 1952 
and neurodermatitis in March and May 1952.  An entry dated in 
September 1952 related that the veteran's job as a jeep 
driver exposed him to petroleum products.  Notes dated in 
February 1953 stated that the veteran possibly had a 
combination of dermatitis venenata and an atopic 
neurodermatitis and advised that he should not be given 
duties where his hands would be exposed to gas, oil, or soapy 
water.  The report of the March 1953 separation examination 
noted a history of neurodermatitis on the hands and arms for 
six months with treatment.  

Records from Dr. Hernandez show evaluation for skin lesion on 
the head in 1997 and 1999.  The diagnosis was seborrheic 
keratosis.  He had a skin-related drug reaction in April 
1992.  

During the November 1999 VA examination, the veteran reports 
having an allergy to petroleum-based products while working 
at a gas station before service.  He continued to have 
similar problems in service when assigned to the motor pool.  
The veteran had VA and private treatment in the 1990s for 
seborrheic keratoses and actinic keratotic lesions.  He does 
not relate current skin complaints or history of recent rash.  
Examination finds numerous actinic keratotic lesions and 
hyperpigmented and hypopigmented regions on both forearms and 
pronounced telangiectasia at the face and back.  The only 
dermatologic diagnosis is actinic keratosis.  The examiner 
comments that there was no evidence that the alleged 
dermatologic problem characterized by an allergic condition 
existed or had continued.  The actinic keratoses were 
premalignant for skin cancer.  He adds that there was no 
relationship between any presumed or proven allergic 
dermopathy and the actinic keratoses.       

Considering this evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for dermatitis, to include skin disorder of allergic nature.  
38 U.S.C.A. § 5107(b).  First, although service medical 
records show chronic skin problems in service, the veteran is 
not currently shown to have that skin disorder.  Establishing 
service connection based on chronic disorder in service 
requires subsequent manifestations of the same disorder.  
38 C.F.R. § 3.303(b).  Because there is no evidence of 
current skin disorder of the same nature as the disorder 
shown in service, service connection is not in order.  See 
also Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Moreover, the November 1999 VA examiner specifically finds 
that the one skin disorder the veteran currently has is not 
related to service or the skin disorder shown therein.  
Absent a competent opinion relating the disorder to service, 
the claim must fail.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The veteran's 
personal, lay opinion as to the proper diagnosis of his skin 
disorder or its relationship to his period of service is not 
competent evidence needed to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, service connection for dermatitis, to include skin 
disorder of allergic nature, is denied.    


ORDER

Service connection for PTSD is denied. 

Service connection for residuals of cold injury to the upper 
extremities is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for residuals of cold 
injury to the lower extremities is granted.

Service connection for dermatitis, to include skin disorder 
of allergic nature, is denied.     




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

